           Case 1:19-cv-01730-JLT Document 16 Filed 10/05/20 Page 1 of 2


1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   ANGELICA MOLINA,                                  Case No.: 1:19-CV-01730-JLT
12                  Plaintiff,                         ORDER AFTER MID-DISCOVERY STATUS
13          v.                                         CONFERENCE

14   DG STRATEGIC VII, LLC,
15                  Defendant.
16
17          The Court held the mid-discovery status conference and used it as an opportunity to discuss

18   various discovery disputes counsel were encountering. At the conference, the Court determined

19   that there were various failures that need to be addressed to move the case forward. Thus, the

20   Court ORDERS:

21          1.      No later than October 9, 2020, plaintiff’s counsel SHALL provide the defense the

22   deposition notices for Chay Bridges, Shirley Garcia, Janelle Richards, Aaron Muller and Elizabeth

23   Varela and the deposition notice directed to the entity outlining the topics upon which the entity

24   will give testimony. Plaintiff’s counsel SHALL also propose dates for each of the depositions;

25          2.      No later than October 9, 2020, defense counsel SHALL notify plaintiff’s counsel

26   whether each of the deponents listed above are current employees of the defendant. No later than

27   October 16, 2020, defense counsel SHALL agree to the proposed dates for the depositions or

28   propose alternate dates. No later than October 26, 2020, counsel SHALL finalize the dates for

                                                       1
           Case 1:19-cv-01730-JLT Document 16 Filed 10/05/20 Page 2 of 2


1    the depositions after which plaintiff’s counsel will serve the deposition notices;

2           3.      No later than October 16, 2020, plaintiff SHALL identify to the defense all social

3    media accounts she had during the period of March 2019 through July 2019. She SHALL also

4    provide all necessary information to identify her accounts, e.g., username, etc., and provide an

5    authorization allowing the defense to obtain the posts the plaintiff made during this period;

6           4.      No later than October 16, 2020, plaintiff SHALL provide all records within her

7    control of any claim for disability payments that she made between March 27, 2020 and July 2020.

8
9    IT IS SO ORDERED.

10      Dated:     October 2, 2020                             /s/ Jennifer L. Thurston
11                                                      UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       2
